 DURA STEEL PRODUCTSCOMPANY179were signed by all the members of the Association. In certain cases,itwas stipulated at the hearing, some members of the Associationsigned separate contracts, which may have been identical to the mastercontracts.Of the employees requested by the Petitioners about whomtestimony was adduced at the hearing, the record shows that thedrivers and helpers of all the Members receive identical pay, workidentical hours, and enjoy identical working conditions.On the basis of these facts and on the record as a whole, we findthat the Members have indicated an intention to be bound in collectivebargaining by group rather than by individual action. In view ofthis fact, and in the absence of unequivocal evidence that the Membersintend to abandon their practice of bargaining jointly," we are satis-fied that the multiemployer unit sought to be continued by thePetitioners is appropriate?Accordingly, we find that all warehousemen and keg and bottledrivers and helpers employed by the Members, excluding checkers,watchmen, guards, office clerical employees, professional employees,and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.[Text of Direction of Election omitted from publication.]MEMBER PETERSON took no part in the consideration of the aboveDecision and Direction of Election.8 That the Association itself has not signed any contract on behalf of the Members, orthat all the Member; were not bound by their joint negotiations nor had uniformly signedthe single master contracts resulting therefrom, does not preclude the establishment ofa multiemployer unit.Samuel Bernstein &Co., 98 NLRB 1144;Bryant's Marina, Inc.,et al,92 NLRB 718.6The position taken by the Members at the hearing indicates that they would prefer tocontinue their past practice of joint bargaining.DURASTEEL PRODUCTS COMPANYandLOCAL990,INTERNATIONALUNION,UNITED AUTOMOBILE WORKERS OF AMERICA(UAW-AFL),PETITIONER.Case No.21-RC-3477.July 16, 1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Fred W. Davis, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.The Employer movedto dismiss the petition as the Intervenor, United Electrical, Radio andMachine Workers of America, Local 1421, had not filed a waiver of109 NLRB No. 18.334811-55-vol. 109-13 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfair labor practice charges which it had filed in Case No. 21-CA-1919.Ruling on this motion was referred to the Board.We denythe motion as the Regional Director, on February 19, 1954, refusedto issue a complaint on the basis of the charges and his action wassustained by the General Counsel on May 7,1954.Upon the entire record in this case, the Board finds :1.The Employer is engaged in the manufacture of building special-ties at Los Angeles, California.During 1953, its verified direct salesoutside the State of California amounted to $108,002.17.We findthat the Employer is engaged in commerce within the meaning of theAct.2.The Petitioner and the Intervenor are labor organizations claim-ing to represent certain employees of the Employer.The Employerobjected to the motion to intervene made by the Intervenor chal-lenging its showing of interest and its status as a labor organization.We permit the intervention on the basis of the Intervenor's contractualrelation with the Employer, and find that it is a labor organizationas the contract with the Employer covered wages, hours, and workingconditions of the Employer's employees.'3.The Intervenor contends that the collective-bargaining agree-ment executed by the Employer and the Intervenor on January 2,1953, effective until May 1, 1954, and thereafter from year to yearunless notice of modification is made at least 60 days before expirationdate, is a bar to this proceeding.On February 8, 1954, the petitionherein was filed, and on February 23, 1954, the Employer gave noticeof the termination of the contract on or before May 1, 1954.Both the Employer and the Petitioner urge that the contract cannotbar the present petition which has been timely filed.Moreover, it isurged that the contract contains an illegal union-security and pref-erential hiring clause and no separability clause, which provisions arefurther reasons for holding the contract no bar.We find it unneces-sary to rule on these latter contentions.Inasmuch as the petition wastimely filed in regard to the automatic renewal date, and the contracthas expired, we find it is not a bar to the present petition.We find aquestion affecting commerce exists concerning representation of em-ployees of the Employer within the meaning of Section 9 (c) (1) andSection 2 (6) and (7) of the Act.4.The Employer is engaged in the manufacture of light gaugesheet metal products and also does some jobbing business, i. e., buyingand warehousing merchandise until sale is made.All parties are in general agreement that the appropriate unit, sub-ject to resolving the disputed classifications discussed below, shouldinclude all production and maintenance employees, including all plant1Sec. 2(5) of the Act. DURA STEEL PRODUCTS COMPANY181clericals, the shipping and receiving clerks, truckdrivers, and janitors,but excluding salesmen, guards, professional employees, and super-visors as defined in the Act.Working foremen:Both the Petitioner and the Employer urgethe exclusion of this classification from the unit as supervisory; how-ever, the Intervenor contends that persons in the classification are notsupervisors and should be included in any unit found appropriate.This classification was included in the recently expired contract be-tween the Employer and the Intervenor under the title "leadmen," andlater referred to in a supplementary agreement as "working foremen,"the title change being made, primarily, because of wage rate changesduring the existence of the Wage Stabilization program.The Em-ployer contends that subsequent to January 11, 1954, when a strikeoccurred at the plant, the duties and responsibilities of persons oc-cupying this classification were greatly increased pursuant to a generalreorganization.The record shows the following organizational structure of theEmployer : under the general manager are three supervisors : The as-sistant manager in charge of sales and purchasing; the auditor incharge of the accounting department, and the plant manager. Imme-diately under the plant manager are 2 general supervisors who areresponsible for the activities of the 6 working foremen, who, in turn,are responsible for their departments.Two of the working foremen were employed after the strike andeach was employed on a monthly salary. The other 4 were trans-ferred from positions in the plant at their same method of payment,3 at an hourly rate and 1 at a monthly rate. All were instructed asto their duties and responsibilities by the plant manager at the timethey replaced the leadmen.Each foreman has complete authority within his department toassign work, assign employees to a machine or project, to recommendpromotions based on his independent judgment and appraisal, andto recommend disciplinary actions.He has been informed of hisright to discharge, but the less experienced foremen have been cau-tioned to discuss a discharge with one of the general supervisors beforetaking action until they become more familiar with managementpolicy.Each foreman has been informed of his right to hire andwhen occasion has arisen since his employment in this position, hasexercised this right after an applicant has been interviewed by theplant manager and sent to the foreman for final approval.No em-ployee may be transferred into a department without the foreman'sapproval.In addition to performing some production work, the amount vary-ing with the department, the foremen receive information from thegeneral supervisors as to items planned and approximate time mate- 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDrialwill arrive, and schedule their work accordingly.Each has adesk or table in his department where he reviews timecards to insurethe proper job numbers have been used and that the quantity producedis posted on the card.On the worksheet they receive designating thequantity to be produced, they note the quantity produced and mate-rials used.It is their further responsibility to obtain materials theyneed from the stockroom and have it ready when items in process ofbeing manufactured come to them for their part of the operation.In view of the foregoing, it is clear that the working foremen aresupervisors within the meaning of the amended Act and we so find.We, therefore, exclude them from the unit hereafter found ap-propriate.Office clerical employees:Both the Petitioner and the Employeragreed that the office clerical employees should be excluded from theappropriate unit.The Intervenor, however, urges that they shouldbe included for the reason that since 1940 they have been consideredwithin the terms of the collective-bargaining agreements executedbetween the Employer and the Intervenor although the recently ex-pired contract does not specifically refer to office clerical employeesnor contain any provision applicable only to them.There are seven office clerical employees who perform the usualoffice clerical duties.They are under the direct supervision of theassistant manager in charge of sales and purchasing and the auditorin charge of accounting.The office is located in the northwest cornerof the plant, separate from the factoryarea.Office employees use aseparate entrance and do not punch a time clock as do factory em-ployees.All office employees are paid a monthly salary while thefactory employees are paid on an hourly basis.Different workingschedules are maintained for office and factory employees.No trans-fers were made from the office to the factory, or vice versa, during theyear 1953.There is some communication between office and factorypersonnel, especially the plant clericals and the office clericals, butthis communication consists primarily of picking up orders receivedby the office and turning over records maintained by the plant clericalsfor processing as routine office and accounting practice.It is apparent that the interest and working conditions of the officeclerical employees are separate and distinct from those of the produc-tion and maintenance employees. In accordance with our customarypractice, we shall therefore exclude the office clerical employees, not-withstanding their historical association with the bargaining unit ofproduction and maintenance employees?Timekeeper:The timekeeper's desk is located near the time clockwhere, as part of his job, he can observe the punching of timecards.He sees that the timecards are properly placed in the racks, makesThe Texas Company,104 NLRB 197;Cutter Laboratories,98 NLRB 414 at 416. OTTENHEIMER BROS. MFG. CO., INC.183entries on them when employees fail to punch in or out, enters timeon job tickets, and tabulates not only in hours, but also in dollarsand cents, the time spent on the job. These records he turns over tothe cost clerk; payroll records are turned over to the clerk handlingthe factory payroll.He has never been considered within the scopeof the bargaining unit, and is a salaried employee paid on a monthlybasis.The Employer considers him a confidential employee as theinformation he compiles determines productive and nonproductivejobs.In addition to the above duties, the timekeeper has the authority andresponsibility of disposing of scrap material, and seeing that all rub-bish and scrap is collected throughout the plant and put in its properplace.He negotiates for the sale of the scrap material, prices it,weighs it, and sees that it is properly loaded on trucks.His super-vision is divided : for his scrap material activities, he is under theplant manager; he is under the auditor for his handling of the time-cards and job ticket computations.The Petitioner and the Employer urge the exclusion of this jobfrom the unit; the Intervenor, its inclusion.However, all partiesstipulated that the present employee now filling this job should beexcluded from the bargaining unit.We find this employee's inter-ests are different from those of other employees in the unit.We shalltherefore, exclude the timekeeper from the unit.We find that all production and maintenance employees at theEmployer's operation located at 1774 East 21st Street, Los Angeles,California, including all plant clericals, the shipping and receivingclerks, truckdrivers, and janitors, but excluding office clerical em-ployees, working foremen, the timekeeper, salesmen, professional em-ployees, guards, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.5.As indicated above, a strike was in progress at the time of thehearing.We shall permit all strikers to vote subject to challenge asthe record is incomplete as to their eligibility to vote.[Text of Direction of Election omitted from publication.]OTTENIIEIMER BROS. MFG.Co., INC.andINTERNATIONALLADIES' GAR-MENT WORKERS' UNION AND LOCAL386,ILGWU, AFL, PETITIONER.Case No. 32-IBC-352.July 16,1954Second Supplemental Decision,Order, and Direction of ThirdElectionOn May 27, 1953, the Board issued a Supplemental Decision, Order,and Direction of Second Election in the above-entitled proceeding,109 NLRB No. 29.